Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on 5/26/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 6 recite “one or more evaporators” in the second limitation but also recites “one or more evaporators in the last limitation. As such, it is unclear if the “one or more evaporators” of the last limitation is the same or different than the “one or more evaporators” of the second limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohl et al. (US 2013/0165678).
Regarding claim 1, Kohl teaches a method for removing residual insoluble solids in a grain dry milling process, the method comprising: separating a whole stillage byproduct (124) into an insoluble solids portion (228) and a solubles portion/thin stillage (202), which includes residual insoluble solids/suspended solids; subjecting the solubles portion to a first evaporation (204), via one or more evaporators, to remove liquid from the solubles portion to define a concentrated solubles portion (205); after the first evaporation, separating residual insoluble solids (215) from the concentrated solubles portion; and thereafter, subjecting the concentrated solubles portion to a second evaporation, via one or more evaporators, to remove additional liquid from the concentrated solubles portion (returned to the evaporator 204 where the evaporation process continues until the molasses product 206 is produced) (Fig. 2 and [0067]-[0080]).
Regarding claims 3, Kohl teaches that the separating residual solids step comprises separated oil and solids from the concentrated solubles portion (Fig. 2 and ]0067]-[0080]).
Regarding claim 6,  Kohl teaches a method for removing residual insoluble solids in a grain dry milling process, the method comprising: separating a whole stillage byproduct (124) into an insoluble solids portion (228) and a solubles portion/thin stillage (202), which includes residual insoluble solids/suspended solids which includes protein ([0025]-[0029]); separating (240) the solubles portion into a solids portion that includes protein (229) and a water soluble solids portion (242) that includes the residual insoluble solids; subjecting the water soluble solids portion to a first evaporation (204), via one or more evaporators, to remove liquid from the water soluble solids portion to define a concentrated solubles portion (205); after the first evaporation, separating residual insoluble solids (215) from the concentrated solubles portion; and thereafter, subjecting the concentrated solubles portion to a second evaporation, via one or more evaporators, to remove additional liquid from the concentrated solubles portion (returned to the evaporator 204 where the evaporation process continues until the molasses product 206 is produced) (Fig. 2 and [0067]-[0080]).
Regarding claims 8, Kohl teaches that the separating residual solids step comprises separated oil and solids from the concentrated solubles portion (Fig. 2 and ]0067]-[0080]).
Regarding claim 11, Kohl teaches that the solids portion is dried to define a grain meal that includes at least 40 wt% protein ([0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al. (US 2013/0165678) in view of Jakel (US 2017/0166835).
Regarding claims 2 and 7, Kohl fails to teach the addition of a flocculant/surfactant to the solubles portion. Jakel teaches that a flocculant or surfactant can be added to a solubles portion/thin stillage in order to improve product/oil recovery ([0096]-[0098]). Thus, it would have been obvious to add a flocculant or surfactant to the solubles portion in order to improve product/oil recovery. 

Claim(s) 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al. (US 2013/0165678).
Regarding claims 4-5 and 9-10, Kohl shows that the oil and solids are separated in the same step (212) and thus fails to explicitly teach the oil being separated prior to, or after separating the insoluble solids. However, one skilled in the art would have found it obvious to change the sequence of method steps to have the oil and residual solids being separated in any order or simultaneously as modifying the order of the steps is prima facie obvious in the absence of new or unexpected results (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al. (US 2013/0165678) in view of Zou et al. (US 2015/0197439).
Regarding claim 12, Kohl teaches that the solids portion is dried to define a grain meal that includes at least 40 wt% protein ([0073]). However, Kohl fails to teach a dewatering step prior to the drying step. Zou teaches that it is known to provide a dewatering step prior to a drying step in order to reduce the water content prior to drying ([0005] and [0055]). As such, one skilled in the art would have found it obvious to provide a dewatering step directly before of the drying step in order to further reduce the liquid/water content in the solids to be dried. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777